DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 29 April 2022, is acknowledged.  Claims 1-68, 78-81 and 84-88 have been cancelled.  Claim 69-77, 82, and 83 have been amended.  Claims 89-96 have been added.  Claims 69-77, 82, 83, and 89-96 are pending.

Applicant’s election without traverse of Group I, claims 69-78 and 82-84, with a species election of an anti-GITR antibody with CDRs defined by SEQ ID NOS: 20-25, in the reply filed on 08 May 2018, is acknowledged.  All now-pending claims are directed to the elected invention.  
While the amended claims now recite either a bispecific antibody or an immunoconjugate, the election is still consonant with Group I as also defined in parent application 15369290 (now US10501550; IDS) and unexamined in the parent application.  Accordingly, the instant application is a proper divisional filing of USSN 15369290. 

After a review of the prior art, the species election has been fully withdrawn and the search extended to all now-pending species.

Claims 69-77, 82, 83, and 89-96 are under consideration.


Information Disclosure Statement
The information disclosure statements filed 06 January 2020 (two listings), 01 July 2020, 12 January 2021, 20 January 2021, and 29 April 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Applicant’s request for consideration of the full file wrapper of various applications in the IDS transmittals are acknowledged.  The Examiner has review the full file wrapper of parent USSN 15369290.  The specification, drawings, and claims of the unrelated applications have been considered, as indicated on the attached search notes.  But as discussed in MPEP 609.04(a), the partial waiver of the requirement in 37 CFR 1.98(a)(2)(iii) is limited to the specification, including the claims, and drawings.  If other material in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.  Accordingly, only the information submitted on a PTO/SB/08 (or PTO/SB/08 substitute) that is accompanied by the Examiner's initials has been considered.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser executable code.  Applicant is required to delete the embedded hyperlink and/or other form of browser executable code.  See MPEP 608.01.  Specifically, hyperlinks appear at least at page 38, last paragraph and on page 39, 1st paragraph.  Applicant may remove the hyperlink by, for example, deleting the leading “http://". 

The specification is objected to because it contains amino acid sequences that are not accompanied by SEQ ID NOS, for example, in the Brief Description of the Drawings of Figures 37, 38C, 38D, 38E, 39A, 39B, and 39C, all of which contain sequences that lack sequence identifiers in the Figures or Description.  Even if those sequences are included in the sequence listing, a sequence identifier must accompany each sequence each time it appears in the specification.  37 C.F.R. 1.821(a) and (c); M.P.E.P. 2422.01-03. 



Claim Interpretation
Page 26 of the Specification provides a definition of an “antigen-binding portion” that limits it to one or more fragments of an antibody.  Pages 24-25 define an antibody or antigen-binding portion thereof to contain complementarity determining regions (CDRs) present in the context of the corresponding variable domain.  Bispecific molecules are described more generally in section XIV beginning on page 122 of the Specification.

An “immunoconjugate” is described in Section XIII, beginning at page 118 of the Specification.  That description includes linkage of the antibody to a “detectable agent” as well as to other therapeutic agents; accordingly, a bispecific antibody can also be an immunoconjugate since it comprises the anti-GITR antibody linked to a second agent that is an antibody.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 69-77, 82, 83, and 89-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 11-13, 15-19 of U.S. Patent No. 9,228,016 (IDS) in view of either US20140242077 (PTO-892) and/or US20140294759 (PTO-892).   
Although the claims at issue are not identical, they are not patentably distinct from each other.  The product recited in claims 1-5 of the ‘016 is an anti-GITR antibody that comprises the same CDRs, VH and VL pair, and heavy chain and light chain pair as recited in subpart (a) of instant claims 69, 70, 71, 82, 89, and 90.  As indicated in claims 2 and 3 of the ‘016, the anti-GITR antibody claimed in the ‘016 also has the functional properties recited in instant claims 72-74, 91 and 92.  Claims 18 and 19 of the ‘016 indicate that it can be an IgG1, IgG2, or IgG4 isotype, as recited in instant claims 75, 76, 93, and 94.  And claims 7, 8, 15, and 16 of the ‘016 recite pharmaceutical compositions comprising the antibody, as required by instant claims 83 and 96. 
Claims 9 and 13 of the ‘016 recite that the anti-GITR antibody can be combined with one or more additional antibodies.
The claims of the ‘016 do not require that the anti-GITR antibody be part of a bispecific antibody as required by instant independent claims 69 and 70, or that it be linked to another agent to form an immunotherapeutic, as required by instant independent claim 82.
US20140242077 teaches a multispecific construct comprising three binding sites, one of which binds a target cell antigen, a second of which binds a TcR complex, and  third that binds a T-cell modulator on a T cell that can be GITR.  E.g., [0010]-[0016], Figures 5 and 9.  In other embodiments, an anti-GITR binding site is combined with another binding site that is a T cell modulator, such as an anti-PD1 antibody, an anti-LAG3 antibody or an anti-CTLA4 antibody in a bispecific antibody format that is a DVD-Ig.  E.g., [0139]-[0142].  The multispecific molecules are used in methods of treating diseases to simultaneously direct lysis of a target cell while at the same time reducing the cytokine burst of the redirected T cells.  E.g., [0006], [0029].  The multispecific molecules are also taught as useful for detecting the corresponding antigens in a sample, in which case they are linked to a detectable label (that is, they comprise an anti-GITR antibody as part of a bi- or multi-specific construct that is linked to an additional agent).  E.g., [0187].  
US20140294759 also teaches multispecific, including bispecific, constructs comprising an anti-GITR binding moiety.  In one embodiment, the anti-GITR binding moiety is combined with another binding moiety as part of a bispecific antibody that can be used to treat cancer.  E.g., claim 125; Figure 3.  In another embodiment, the anti-GITR binding moiety is combined with a therapeutic agent that is the cytokine IL-2 for use in a method of stimulating T cells.  E.g., Claims 87 and 132; Figure 25.
In view of the teachings of either US20140242077 and/or US20140294759, it would have been obvious to one of ordinary skill in the art that the anti-GITR antibody recited in the claims of the ‘016 could be alternatively provided in a bi- or multi-specific construct containing one or more additional antigen binding portions or as part of a bi- or multispecific construct linked to either a detectable label or an additional therapeutic moiety.  Each of US20140242077 and US20140294759 teach preparing bispecific molecule comprising an anti-GITR antibody can be beneficial in targeting cancer cells and reducing unwanted activation of T cells.  Each of those references also teach that preparation of immunoconjugates for additional diagnostic and therapeutic purposes.  Accordingly, claims directed to bispecific and immunoconjugates of the anti-GITR antibody of the patented claims are not patentably distinct from the issued claims. 





Claims 69-77, 82, 83, and 89-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-22 and 24-58 of U.S. Patent No. 9,745,379 (IDS) in view of either US20140242077 (PTO-892) and/or US20140294759 (PTO-892).   
The claims of the '379 are directed to an anti-GITR antibody that is essentially the same as claimed in the ‘016 and in subpart (a) of instant claims 69, 70, 71, 82, 89, and 90.  Accordingly, the patented claims and the instantly claimed bispecific anti-GITR antibodies and immunoconjugates are not patentably distinct from the issued claims in view of the teachings of US20140242077 and/or US20140294759 for the reasons discussed above regarding the rejection over the claims of the ‘016.




Claims 69-77, 82, 83, and 89-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-14 of U.S. Patent No. 10,465,010 (IDS) in view of either US20140242077 (PTO-892) and/or US20140294759 (PTO-892).   
The claims of the '010 are directed to an anti-GITR antibody that is essentially the same as recited in the clams of the ‘016.  While the patented claims in the ‘010 are defined by the heavy chain and light chain sequences, those sequences contain the CDRs and VH+VL pairs as recited in subpart (a) of instant claims 69, 70, 71, 82, 89, and 90.  Accordingly, the patented claims and the instantly claimed bispecific anti-GITR antibodies and immunoconjugates are not patentably distinct from the issued claims in view of the teachings of US20140242077 and/or US20140294759 for the reasons discussed above regarding the rejection over the claims of the ‘016.




Claims 69-77, 82, 83, and 89-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14-19 of U.S. Patent No. 11,084,881 (IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other.  The product recited in patented claims is an anti-GITR antibody that comprises the same CDRs, VH and VL pair, and heavy chain and light chain pair as recited in subpart (b) of instant claims 69, 70, 82, and 89; and subparts (d)-(f) of claims 71 and 90.  As indicated in claims 4-6 of the ‘881, the anti-GITR antibody has the functional properties recited in instant claims 72-74, 91 and 92.  Claims 7-9 of the ‘881 indicate that it can be a human or humanized IgG1, IgG2, or IgG4 isotype, as recited in instant claims 75-77 and 93-95.  Claims 18 and 19 recite pharmaceutical compositions comprising the antibody, as required by instant claims 83 and 96. 
Claim 10 of the ‘881 expressly recites that the anti-GITR antibody can be a bispecific antibody.
Claim 14 of the ‘881 expressly recites that the anti-GITR antibody can be an immunoconjugate linked to an agent.
Because the patented claims are directed to a species as recited in the instant claims, the claims are not patentably distinct.





Claims 69-77, 82, 83, and 89-96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-38, 42-44, and 46-48 of copending Application No. 17364107 (reference application; unpublished). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims of the reference application recite the same anti-GITR antibodies as recited in the instant claims.  Copending claim 38 of the reference application recites that the antibodies can be bispecific, while claim 42 of the reference application recites that they can be an immunoconjugate linked to an agent.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claims 69, 70, 72-74, 77, 82, 83, 89, 91, 92, 95, and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,690,674 (IDS) in view of either US20140242077 (PTO-892) and/or US20140294759 (PTO-892).   
Although the claims at issue are not identical, they are not patentably distinct from each other.  The method and kit recited in the ‘674 include an anti-GITR antibody that comprises the same CDRs and VH and VL pair as recited in subpart (m) of instant claims 69, 70, 82, and 89.  As indicated in claims 19 and 27 of the ‘674, the anti-GITR antibody can be further linked to a detectable moiety; i.e., it is an immunoconjugate comprising the antibody linked to an agent as recited in instant claims 82 and 89-96. And while the claims of the ‘674 do not address the functional properties recited in instant claims 72-74, 91, and 92, given the claim dependencies, those function must be necessarily present. 
The claims of the ‘674 do not require that the anti-GITR antibody be part of a bispecific antibody as required by instant independent claims 69 and 70.
US20140242077 teaches a multispecific construct comprising three binding sites, one of which binds a target cell antigen, a second of which binds a TcR complex, and  third that binds a T-cell modulator on a T cell that can be GITR.  E.g., [0010]-[0016], Figures 5 and 9.  In other embodiments, an anti-GITR binding site is combined with another binding site that is a T cell modulator, such as an anti-PD1 antibody, an anti-LAG3 antibody or an anti-CTLA4 antibody in a bispecific antibody format that is a DVD-Ig.  E.g., [0139]-[0142].  The multispecific molecules are used in methods of treating diseases to simultaneously direct lysis of a target cell while at the same time reducing the cytokine burst of the redirected T cells.  E.g., [0006], [0029].  The multispecific molecules are also taught as useful for detecting the corresponding antigens in a sample, in which case they are linked to a detectable label (that is, they comprise an anti-GITR antibody as part of a bi- or multi-specific construct that is linked to an additional agent).  E.g., [0187].  
US20140294759 also teaches multispecific, including bispecific, constructs comprising an anti-GITR binding moiety.  In one embodiment, the anti-GITR binding moiety is combined with another binding moiety as part of a bispecific antibody that can be used to treat cancer.  E.g., claim 125; Figure 3.  In another embodiment, the anti-GITR binding moiety is combined with a therapeutic agent that is the cytokine IL-2 for use in a method of stimulating T cells.  E.g., Claims 87 and 132; Figure 25.
In view of the teachings of either US20140242077 and/or US20140294759, it would have been obvious to one of ordinary skill in the art that the anti-GITR antibody recited in the claims of the ‘674 could be alternatively provided in a bi- or multi-specific construct containing one or more additional antigen binding portions or as part of a bi- or multispecific construct linked to either a detectable label or an additional therapeutic moiety.  Each of US20140242077 and US20140294759 teach preparing bispecific molecule comprising an anti-GITR antibody can be beneficial in targeting cancer cells and reducing unwanted activation of T cells.  Each of those references also teach that preparation of immunoconjugates for additional diagnostic and therapeutic purposes.  Accordingly, claims directed to bispecific and immunoconjugates of the anti-GITR antibody of the patented claims are not patentably distinct from the issued claims. 

Claims 69, 70, 72-74, 77, 82, 83, 89, 91, 92, 95, and 96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-46, 50, 51, and 55-59 of copending Application No. 16870006 (reference application; pub’d as US20210011022 (IDS), now allowed) in view of either US20140242077 (PTO-892) and/or US20140294759 (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims of the reference application recite the same anti-GITR antibody that comprises the same CDRs and VH and VL pair as recited in subpart (m) of instant claims 69, 70, 82, and 89.  As indicated in claims 44-46, 50, and 51 of the ‘006, the anti-GITR antibody can be further linked to a detectable moiety; i.e., it is an immunoconjugate comprising the antibody linked to an agent as recited in instant claims 82 and 89-96.  And while the claims of the ‘006 do not address the functional properties recited in instant claims 72-74, 91, and 92, given the claim dependencies, those functions must be necessarily present. 
The claims of the ‘006 do not require that the anti-GITR antibody be part of a bispecific antibody as required by instant independent claims 69 and 70.
But for the reasons noted above, a bispecific antibody would have been an obvious alternative format for the anti-GITR antibody of the ‘006 in view of the teachings of either US20140242077 (PTO-892) and/or US20140294759 (PTO-892).  Therefore, the instant claims and the claims of the reference application are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 69-77, 82, 83, and 89-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-14 of U.S. Patent No. 11,213,586 (IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other.  The product recited in patented claims is an anti-GITR antibody that comprises the same CDRs and VH and VL pair as recited in subpart (a) of instant claims 69, 70, 82, and 89.  The anti-GITR antibody would necessarily have the functional properties recited in instant claims 72-74, 91 and 92.  Claim 4 of the ‘586 indicate that the anti-GITR antibody can be human or humanized as recited in instant claims 77 and 95.  Claims 18 and 19 recite pharmaceutical compositions comprising the antibody, as required by instant claims 83 and 96. 
Claim 5 of the ‘586 expressly recites that the anti-GITR antibody can be a bispecific antibody.
Claim 9 of the ‘586 expressly recites that the anti-GITR antibody can be an immunoconjugate linked to an agent.
 While the patented claims are directed to an antibody comprising a modified heavy chain constant region, inclusion of any one of a human IgG1, IgG2, or IgG4 isotype heavy chain constant region would have been an obvious alternate embodiment that the ordinary artisan would have been motivated to prepare at least to provide a control to the modified heavy chain of SEQ ID NO: 394 of the ‘586.  Utilizing a human IgG1, IgG2, or IgG4 constant region would result in the sequences and isotypes recited in instant claims 71, 75, 76, 90, 93, and 94.  Accordingly, the claims are not patentably distinct.

Claims 69-77, 82, 83, and 89-96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69-87 of copending Application No. 17531061 (reference application; pub’d as US2022017592 (IDS)) in view of either US20140242077 (PTO-892) and/or US20140294759 (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The product recited in the claims is an anti-GITR antibody that comprises the same CDRs and VH and VL pairs as recited instant claims 69, 70, 82, and 89.  The anti-GITR antibody would necessarily have the functional properties recited in instant claims 72-74, 91 and 92.  Pharmaceutical compositions comprising the antibody, as required by instant claims 83 and 96, would have been obvious at least in view of the method of treating recited in the reference claims. 
While the reference claims are directed to an antibody comprising a modified heavy chain constant region, inclusion of any one of a human IgG1, IgG2, or IgG4 isotype heavy chain constant region would have been an obvious alternate embodiment that the ordinary artisan would have been motivated to prepare at least to provide a control to the modified heavy chain of SEQ ID NO: 394 of the ‘586.  Utilizing a human IgG1, IgG2, or IgG4 constant region would result in the sequences and isotypes recited in instant claims 71, 75, 76, 90, 93, and 94.  
The claims of the ‘061 do not require that the anti-GITR antibody be part of a bispecific antibody as required by instant independent claims 69 and 70 or linked to an additional agent as required by instant independent claim 82.
But for the reasons noted above, a bispecific antibody would have been an obvious alternative format for the anti-GITR antibodies of the ‘061 in view of the teachings of either US20140242077 (PTO-892) and/or US20140294759 (PTO-892), particularly in view of reference claim 86 of the ‘061, which recites that the anti-GITR antibody can be an used in combination with other therapeutic agents.
Likewise, an immunoconjugate would have been an obvious alternative form for the anti-GITR antibodies of the ‘061 at in view of the teachings of either US20140242077 (PTO-892) and/or US20140294759 (PTO-892), particularly in view of reference claim 87 of the ‘061, which recites that the anti-GITR antibody can be used in a method of detection.  
Therefore, the instant claims and the claims of the reference application are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims 69-77, 82, 83, and 89-96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66, 72, 79, 80, and 99-102 of copending Application No. 16612956 (reference application; pub’d as US20200291122; IDS) in view of either US20140242077 (PTO-892) and/or US20140294759 (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims of the reference application recite the same anti-GITR antibody as recited in part (a) of the instant claims for use in a combination therapy with an anti-PD-1 antibody.  The reference claims do not recite that the two antibodies are linked together as a bispecific construct, or that they are an immunoconjugate comprising an anti-GITR antibody “linked to” an agent that is a second antibody.  But the teachings of either US20140242077 (PTO-892) and/or US20140294759 (PTO-892), discussed above, render the alternative bispecific and immunoconjugate forms of the anti-GITR antibody obvious.  Combining the anti-GITR and anti-PD1 antibodies into a bispecific/immunoconjugate would simplify the dosing since only one drug would then be administered.  Alternatively or additionally, as discussed above, the secondary references teach advantages for combining an anti-GITR antibody and an anti-PD1 antibody for therapy because the therapeutic activity is achieved with less unwanted cytokine release.  Therefore the claims are not patentably distinct.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.







Claims 69-77, 82, 83, and 89-96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9, 12-14, 17, 21, 26, 27, 29, 31, and 45-51 of copending Application No. 16793737 (reference application; unpublished, common assignee) in view of either US20140242077 (PTO-892) and/or US20140294759 (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims of the reference application recite the same anti-GITR antibody as recited in part (a) of the instant claims for use in a combination therapy with an anti-PD-1 antibody.  The reference claims do not recite that the two antibodies are linked together as a bispecific construct, or that they are an immunoconjugate comprising an anti-GITR antibody “linked to” an agent that is a second antibody.  But the teachings of either US20140242077 (PTO-892) and/or US20140294759 (PTO-892), discussed above, render the alternative bispecific and immunoconjugate forms of the anti-GITR antibody obvious.  Combining the anti-GITR and anti-PD1 antibodies into a bispecific/immunoconjugate would simplify the dosing since only one drug would then be administered.  Alternatively or additionally, the secondary references teach advantages for combining an anti-GITR antibody and an anti-PD1 antibody for therapy because the therapeutic activity is achieved with less unwanted cytokine release.  Therefore the claims are not patentably distinct.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643